TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2015



                                      NO. 03-15-00275-CV


                                 Jessica Kay Ryburn, Appellant

                                                 v.

                                Andrew Ryan Walkley, Appellee




        APPEAL FROM THE 335TH DISTRICT COURT OF LEE COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND


This is an appeal from the judgment signed by the trial court on January 20, 2015. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.